Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on November 05, 2018. Claims 3-6, 16-32 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 4, 6, 16-19, 21-28, 30-32 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kalbus et al. US2015/0158388 (“Kalbus”).

Regarding claim(s) 3, 16, 25. Kalbus discloses a vehicle management method, comprising the steps of: 
a controller recognizing a contact of multiple fingers at different locations on one or more touch devices connected to a steering wheel, wherein each touch device has a touch surface facing away from a driver (fig. 2, para. 11, e.g. a user interface configured to control a vehicle control system is provided. The user interface comprises a first touch pad which is arranged at a first position on a back side of a steering wheel of a vehicle. The user interface further comprises a second touch pad which is arranged at a second position on the back side of the steering wheel.); 
the controller positioning a repositionable touch zone for each finger on the touch device based only on its contact location and the other contact locations (para. 12, the first touch pad and/or the second touch pad may be capacitive or optical touch pads. For example, the first touch pad and the second touch pad may be configured such that it is possible to detect a finger of a user being positioned in proximity to the surface of the touch pad. Para 13-para.16, e.g. A time-dependency and/or a spatial position of the one or more touch events may be used to classify the particular gesture.); 
the controller identifying a primary vehicle control function for each of the touch zones; the controller tracking the movement of the multiple fingers (para. 53-para. 54, e.g. As can be seen from the above, various functions across the various functional blocks 131-134 may be included in the control message to be later executed by the particular functional block 131-134 of the vehicle control system 120. The particular functional block 131-134 may be uniquely identified by the first gesture 401 (e.g., by the total number of touch events)); and 
the controller controlling the primary vehicle control function based on the movement of the multiple fingers (abstract, e.g. The processor is further configured to generate at least one control message for the vehicle control system based on a first gesture and based on a second gesture.); 
wherein the one or more touch devices are portioned so that a driver is capable of maintaining contact of two hands on the steering wheel during the steps of placing, positioning, and selecting (fig. 2 and fig. 3, illustrate left and right hand touch pad on the steering wheel.). 

Regarding claim(s) 4. Kalbus discloses further comprising entering the function and providing an advanced command entry functionality for each identified finger, within the selected primary function (para. 12, e.g. For example, the first touch pad and the second touch pad may be configured such that it is possible to detect a finger of a user being positioned in proximity to the surface of the touch pad.). 

Regarding claim(s) 6, 17. Kalbus discloses comprising placing one or more fingers on one or more touch devices placed near the driver in a comfortable distance; positioning a repositionable touch zone for each finger on the touch device (fig. 7A, fig. 7b, fig. 7C, para. 22, e.g. The processor may be configured to generate the indication of the function to be executed based on a number of touch events of the second gesture and/or based on a direction of movement of a touch event of the second gesture. For example, if the second gesture relates to a touch-hold-and-move left gesture, a different function can be selected for execution than if the gesture relates to a touch-hold-and-move right gesture.); projecting a vehicle control function for each identified finger on the touch device, on a screen; and selecting a primary vehicle control function with a finger, without having to look at the touch device (para. 4, e.g. user interfaces often require to remove the hands from the steering wheel to access and execute operations, e.g., at a central control unit and/or a display and/or a haptic controller.)

Regarding claim(s) 18. Kalbus discloses the one or more touch devices includes a first touch device and a second touch device and the method includes recognizing a contact of multiple fingers on the first touch device and a contact of multiple fingers on the second touch device (fig. 1, fig. 2, fig. 3). 

Regarding claim(s) 19. Kalbus discloses wherein the method includes a step of displaying function options available for each of the fingers (para. 4, e.g. The large number of functions to be controlled often results in complex user interfaces. Such user interfaces often require to remove the hands from the steering wheel to access and execute operations, e.g., at a central control unit and/or a display and/or a haptic controller. Other user interfaces are restricted to linear single event controlling by speech input or multi-function controllers.)

Regarding claim(s) 21. Kalbus discloses wherein the method includes a step of the controller sensing the contact of the steering wheel with one or more hands (para. 33 e.g. The first and second touch pads may be arranged on the back side of a steering wheel; thereby, the first and second touch pads may be reached by the driver without removing the hands of the driver from the steering wheel. In other words, the user interface may be operated by the driver during normal driving (e.g., while the hands rest on the steering wheel).)

Regarding claim(s) 22. Kalbus discloses wherein the step of sensing includes sensing the contact of a hand in a location above a touch device being contacted (para 33). 

Regarding claim(s) 23, 26. Kalbus discloses wherein the method includes identifying and tracking touches of every finger individually as the multiple fingers contact and move on the touch surface of the one or more touch devices, including identifying whether each of the touches is a sliding movement or a non-sliding touch (para. 47, e.g. In some examples, the second gesture 402 may be a moving gesture (e.g., slide-to-activate) along a primary axis of the second touch pad 102. The moving gestures are illustrated with full circles and arrows in the direction of movement in the FIGS. 4A-4D, 5A-5F, 6A-6C, and 7A-7C). 

Regarding claim(s) 24. Kalbus discloses wherein the method includes repositioning each of the touch zones (para. 13, e.g. The gesture may, in general, relate to one or more touch events to the touch pads. A time-dependency and/or a spatial position of the one or more touch events may be used to classify the particular gesture.)

(fig. 7B or fig. 7C). 

Regarding claim(s) 28. Kalbus discloses wherein the touch device is a first touch device located on the right side of a steering column, and the method includes recognizing contact of multiple fingers on a second touch device located on the left side of the steering column (fig. 2 and fig. 3). 

Regarding claim(s) 30. Kalbus discloses wherein the driver maintains a contact on the steering wheel with both hands during the controlling of the vehicle system (para. 12, e.g. The arrangement described above may make it easier and safer to handle both the first and second touch pads, as well as the steering wheel. The first touch pad and the second touch pad may additionally or alternatively be arranged underneath an outer surface of the steering wheel.)

Regarding claim(s) 31. Kalbus discloses wherein the vehicle control system includes an air conditioning, a vehicle radio, a cruise control, or any combination thereof (para. 41, e.g. radio, compact disc player, MP3 player, hard disk drive, cell phone, loudspeaker, etc.. The navigation system 132 may be associated with a set of function controlling vehicle components selected from a group including: vehicle map view, route guidance, route search, global positioning system, etc.)

Regarding claim(s) 32. Kalbus discloses wherein i) the controlling of the vehicle system is allowed only when the multiple fingers are fingers of a hand having a thumb contacting the steering wheel (fig. 7B or fig. 7C, e.g. para. 21, e.g. For example, the first gesture may be executed with a number of fingers of a user of the user interface, wherein the number of fingers is one or two or three or four. In additional or alternative examples, if the user touches the first touch pad with three fingers, the functional block relating to the navigation system may be selected.); and/or ii) the controlling of the vehicle system is allowed only when the vehicle is not making a sharp turn (preferably only when the vehicle is going straight, with a deviation of less than 5 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 20, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kalbus et al. US2015/0158388 (“Kalbus”) in view of Dietz et al. US2011/0221703 (“Dietz”).

Regarding claim(s) 5, 20, 29. Kalbus discloses further comprising a function for enabling safe texting while driving, including the steps of: placing fingers on the touch device positioned face down on a steering wheel, positioning a repositionable touch zone for each identified finger, the view panel situated so as to allow the driver to view the panel while looking at the road ahead of the vehicle, and a user interface on the vehicle viewing panel adapted to provide easy to navigate characters for each of the identified fingers, while the driver can keep his/her hands on the steering wheel (para. 16, e.g. the functional block may be selected from the group comprising: entertainment system; climate control system; navigation system; cruise control system. It is to be understood that further functional blocks are possible, relating to the various vehicle components. e.g., a seat configuration system; driver assistance system; mobile telephony system.)
	Kalbus does not explicitly disclose wherein each of the touch devices is a transparent touch panel. 
(para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Kalbus by incorporating the applied teaching of a transparent touchscreen as taught by Dietz to improve human-machine interfacing (HMI).   

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669